
	
		III
		111th CONGRESS
		2d Session
		S. RES. 661
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of McCarthy v. Byrd, et al.
	
	
		Whereas, in the case of McCarthy v. Byrd, et al., Case No.
			 1:10–CV–03317, pending in the United States District Court for the District of
			 New Jersey, plaintiff has named as a defendant the President Pro Tempore of the
			 Senate; and
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the
			 Senate may direct its counsel to defend Members and officers of the Senate in
			 civil actions relating to their official responsibilities: Now, therefore, be
			 it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senator Inouye, the President Pro Tempore of the
			 Senate, in the case of McCarthy v. Byrd, et al.
		
